



EXHIBIT 10.17
                            


STANLEY BLACK & DECKER, INC.
Deferred Compensation Plan
Relating to
Long-Term Performance Awards




The purpose of the Plan is to give certain participants in the 2018 Omnibus Plan
the opportunity to defer the receipt of Shares payable pursuant to Performance
Awards for tax or other reasons suited to the Participant’s own financial
strategies. The Plan is intended to, and shall be interpreted to, comply in all
respects with Section 409A, and those provisions of ERISA that are applicable to
an unfunded plan maintained primarily to provide deferred compensation benefits
for a select group of “management or highly compensated employees.”
    
1.    Eligibility. Only Eligible Employees shall be permitted to participate in
the Plan.
2.    Time and Form of Election.
(a)    Except as otherwise permitted by Section 409A, no later than December 31
of the calendar year immediately preceding the first day of the applicable
Measurement Period, commencing with grants to be made in fiscal year 2019, each
Participant may elect to participate in the Plan by directing that a percentage
of the Shares earned in respect of the applicable Performance Award shall, at
the time such Shares are deemed earned under the 2018 Omnibus Plan, be credited
to the Participant’s Account.
(b)    An election to participate in the Plan shall be made by written notice
executed by the Participant and filed with the Plan Administrator, and such
deferral election shall apply only to Performance Awards granted in respect of
the Measurement Period to which such election form relates. The time period
during which elections to participate in the Plan will be accepted for each
enrollment period will be established by the Plan Administrator in accordance
with Section 409A. To be effective, a Participant’s election form must specify
the percentage of his or her Shares to be deferred, select the time of
distribution of the Shares deferred, and provide such other information as the
Plan Administrator may require. Amounts credited to a Participant’s Account
shall be distributed only in accordance with the terms of the Plan and the
applicable election form, subject in all cases to Section 409A.
(c)    Participants may not change or revoke their election for a given deferral
period after the enrollment period for such deferral period has ended, except
that a Participant may cancel his or her election form due to a medically
determinable physical or mental impairment that can be expected to result in
death, or can be expected to last for a continuous period of not less than 6
months, provided that such cancellation occurs by the later of (i) the end of
the Participant’s taxable year in which the Participant incurs such impairment
or (ii) the 15th day of the third month following the date on which the
Participant incurs such impairment. In addition, the Plan Administrator may, in
its sole discretion and at the request of the Participant, cancel a
Participant’s election form for a given deferral period upon a finding that the
Participant has suffered an Unforeseeable Emergency Event.
3.    Participants’ Accounts. When a Performance Award with respect to which a
Participant has made a deferral election is deemed earned in accordance with the
applicable Award Agreement (as defined in the 2018 Omnibus Plan), the portion of
the Performance Award that the Participant elected to defer (i.e., the
percentage of the number of Shares earned with respect to the underlying
Performance Award) shall be credited to the Participant’s Account. The
Participant shall always be 100% vested in the value of his or her Participant’s
Account.
4.     Rights as a Stockholder; Dividend Equivalents. The Participant shall not
have any interest in any Shares deferred under the Plan until such Shares have
been distributed and issued to the Participant, other than the right to receive
dividend equivalents or other distributions on earned Shares that the
Participant would





--------------------------------------------------------------------------------









have otherwise been entitled to receive in respect of the Shares had the
Participant been the owner of such Shares on the applicable record date. Any
such dividend equivalents or other distributions shall be paid on a quarterly
basis.
5.    Distribution from Accounts. In General. The balance of the Participant’s
Account under this Plan shall become payable upon the earliest to occur of (i)
the Participant’s Separation from Service with the Company, (ii) the occurrence
of a Change in Control, (iii) the Participant becoming Disabled, or (iv) an
Unforeseeable Emergency Event, with such balance, in each case, to be
distributed in accordance with the terms of this Plan and the Participant’s
election form, subject in all cases to compliance with Section 409A. Upon
distribution, Shares will be rounded to the nearest whole Share.
(a)    Distribution upon Separation from Service (other than death or as a
result of the Participant becoming Disabled). If the Participant incurs a
Separation from Service (other than death or as a result of the Participant
becoming Disabled), the balance of the Participant’s Account shall be
distributed in accordance with the Participant’s election form.
(b)    Distribution upon death or the Participant becoming Disabled. If the
Participant dies or becomes Disabled prior to the entire balance of the
Participant’s Account being distributed, the then-undistributed balance of the
Participant’s Account shall be distributed in accordance with the Participant’s
election form.
(c)    Distribution upon Change in Control. Notwithstanding any of the preceding
provisions of the Plan, as soon as administratively practicable following any
Change in Control of the Company, but in no event later than 30 days following
such Change in Control, a lump sum payment shall be made, in cash, with respect
to each Participant’s then-undistributed Account balance. For purposes of
calculating the amount of such payment, any Shares credited to any Participant’s
Account as of immediately prior to the Change in Control shall be valued at the
closing price of such Share as reported on the New York Stock Exchange Composite
Transactions on the trading date immediately preceding the effective date of the
Change in Control.
(d)    Distribution in connection with an Unforeseeable Emergency Event. In the
event the Participant has suffered an Unforeseeable Emergency Event, the Plan
Administrator may, at the request of the Participant, accelerate distribution of
the Participant’s Account (a “Hardship Distribution”), subject to the following
conditions:
(i) The request to take a Hardship Distribution shall be made by filing a form
provided by and filed with the Plan Administrator prior to the end of any
calendar month.
(ii) Upon a finding that the Participant has suffered an Unforeseeable Emergency
Event, the Plan Administrator may, at the request of the Participant, accelerate
distribution of the Participant’s Account and/or approve cancellation of current
deferral elections under the Plan in the amount reasonably necessary to
alleviate such Unforeseeable Emergency Event. The amount distributed shall not
exceed the amount necessary to satisfy such Unforeseeable Emergency Event, plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).


(iii) The amount (if any) determined by the Plan Administrator as a Hardship
Distribution shall be settled in Shares as soon as practicable, and no later
than the end of the calendar month in which the Hardship Distribution
determination is made by the Plan Administrator.




6.    Miscellaneous.
(a)    The right of a Participant to receive any amount in the Participant’s
Account shall not be transferable or assignable by the Participant, except by
will or by the laws of descent and distribution, and no part of such amount
shall be subject to attachment or other legal process.


2


11.1.2018

--------------------------------------------------------------------------------









(b)     The Company shall not be required to reserve or otherwise set aside
funds, Shares or other amounts for the payment of its obligations hereunder. Any
benefits paid under the Plan shall be paid from the general assets of the
Company, and the Participant and any beneficiary or their heirs or successors
shall be no more than unsecured general creditors of the Company with no special
or prior right to any assets of the Company for payment of any obligations
hereunder. It is the intention of the Company that the Plan is unfunded for
purposes of ERISA and the Code.
(c)     To the extent that registration of the Shares under the Securities Act
of 1933 shall be required prior to their distribution, the Company will
undertake to either file a registration statement relating to such Shares or
include such Shares in another registration statement to be filed within a
reasonable time.
(d)     The Plan Administrator shall administer and interpret the Plan and make
all determinations deemed necessary or desirable for the Plan’s implementation.
Notwithstanding anything in the Plan to the contrary, unless and until the
Committee determines otherwise, the Company’s Chief Human Resources Officer
shall have the authority to identify which of the Company’s employees are
Eligible Employees under the Plan.
(e)     The Committee may at any time amend or modify the Plan. Notwithstanding
the foregoing, no amendment or modification (other than an amendment or
modification as necessary to comply with Section 409A) shall impair the rights
of a Participant with respect to the Participant’s Account balance without the
Participant’s prior written consent. The Committee reserves the right to
terminate the Plan with respect to all applicable Participants at any time. In
the event of a Plan termination, no new deferral elections shall be permitted
for the affected Participants; however, after the Plan termination, the balance
of Participants’ Accounts shall continue to be credited with deferrals
attributable to any valid deferral election that was in effect prior to such
Plan termination to the extent deemed necessary to comply with Section 409A. In
addition, following a Plan termination, Participants’ Account balances shall
remain in the Plan and shall not be distributed until such amounts become
eligible for distribution in accordance with the other applicable provisions of
the Plan and the applicable election forms. Notwithstanding the immediately
preceding sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix)
or as otherwise permitted under Section 409A, the Committee may provide that,
upon termination of the Plan, all Participants’ Accounts shall be distributed,
subject to and in accordance with any rules established by the Plan
Administrator deemed necessary to comply with the applicable requirements and
limitations of Section 409A.
(f)     Each Participant will receive an annual statement indicating the number
of Shares credited to the Participant’s Account as of the end of the preceding
calendar year.
(g)     If adjustments are made to outstanding Shares or to the capital
structure of the Company as a result of stock dividends, stock splits or
combinations, recapitalizations, mergers, consolidations, exchange offers,
issuer tender offers, extraordinary cash dividends, or similar event or
transaction, the Committee shall make an appropriate adjustment to the balance
of the Participant’s Account in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan. Any
such action taken by the Committee shall be final and binding on the
Participant.
7.    Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state and/or local income tax
withholding requirements, Social Security and other employee tax or other
requirements applicable to the granting, crediting, vesting or payment of
benefits under the Plan. Shares credited to the Participant’s Account shall be
net of any Shares withheld by the Company to cover any applicable payroll tax
withholding obligations incurred upon the vesting of the Performance Award to
which such Shares relate. In addition, there shall be deducted from each
distribution made under the Plan or any other compensation payable to the
Participant (or beneficiary) all taxes that are required to be withheld by the
Company in respect to such payment. The Company shall satisfy all applicable
payroll tax withholding obligations associated with the vesting of any
Performance Award, and any applicable income tax withholding obligations
associated with the distribution of Shares from the Participant’s Account, by
withholding a number of Shares having a fair market value equal to the amount of
the applicable tax withholding obligation determined by the Company under
applicable tax law, with such fair market value being determined as of the date
such tax withholding obligation(s) are incurred.


3


11.1.2018

--------------------------------------------------------------------------------









8.    Claims Procedure. If a claim for benefits under the Plan has been denied,
any Participant, former Participant or beneficiary may file a written claim with
the Plan Administrator setting forth the nature of the benefit claimed, the
amount thereof, and the basis for claiming entitlement to such benefit.  The
Plan Administrator shall respond in writing to such a request within 60 days (or
within 45 days in the case of claims related to disability benefits) following
his or her receipt of the request. The Plan Administrator may, however, extend
the reply period for up to an additional 60 days (or an additional 45 days in
the case of claims related to disability benefits) following the termination of
the initial reply period for reasonable cause. In the event the claim is wholly
or partially denied, the Plan Administrator’s response shall be written in a
manner calculated to be understood by the Participant or beneficiary, as
applicable, and shall set forth:


(i)
the specific reason or reasons for any denial of benefits;



(ii)
specific references to the provision or provisions of the Plan on which the
denial is based;



(iii)
a description of any additional information or material necessary for the
Participant or beneficiary to improve his or her claim, and an explanation of
why such information or material is necessary; and



(iv)
an explanation of the Plan’s claims review procedure and other appropriate
information as to the steps to be taken if the Participant or beneficiary wishes
to appeal the Plan Administrator’s denial of the claim.



In the event a Participant or its beneficiary wishes to appeal the denial of the
Participant’s claim, he or she may file a written appeal with the Committee
within 60 days after receiving the Plan Administrator’s denial. Such Participant
(or his duly authorized legal representative) may, upon written request to the
Committee, review any documents pertinent to his claim, and submit in writing
issues and comments in support of his position. The Committee shall respond in
writing to such an appeal and notify the Participant of its final decision
within 60 days of its receipt of the appeal. The Committee may, however, extend
its decision period for up to an additional 60 days for reasonable cause. The
Committee’s response shall be written in a manner calculated to be understood by
the Participant or beneficiary, and shall both set forth the specific reasons
for its decision and refer to the specific provision or provisions of the Plan
on which its decision is based. The decision of the Committee on the appeal will
be final, binding and conclusive upon all parties thereto.


9.    Section 409A. The Plan is intended to provide for the deferral of
compensation in full compliance with Section 409A. The Plan shall be construed
in a manner to give effect to such intention. Each payment made under the Plan
shall be considered a “separate payment” for purposes of Section 409A.
Notwithstanding any other provision of the Plan, if payment of benefits under
the Plan to a Participant who is a Specified Employee would be deemed to be on
account of his separation from service under Section 409A, no payments shall be
made to such Specified Employee within six months after such Specified
Employee’s separation from service. Notwithstanding the foregoing, the Company
makes no commitment or guarantee to any Participant that any federal, state
and/or local tax treatment will apply or be available to any person eligible for
benefits under the Plan and assume no liability whatsoever for the tax
consequences to any Participant.


10.    Definitions.
(a)    “2018 Omnibus Plan” means the Company’s 2018 Omnibus Award Plan, as
amended from time to time, or any successor plan.


4


11.1.2018

--------------------------------------------------------------------------------









(b)     “Change in Control” means a “change in the ownership” or a “change in
the effective control” of the Company, or a “change in the ownership of a
substantial portion of the Company’s assets” (each within the meaning of Section
409A).
(c)    “Code” means the Internal Revenue Code of 1986, as amended.
(d)    “Committee” means the Compensation & Talent Development Committee of the
Company’s Board of Directors.
(e)     “Company” means Stanley Black & Decker, Inc. and its successors.
(f)    “Disabled” means the Plan Administrator’s determination that the
Participant has incurred a disability within the meaning of Treas. Reg. Section
1.409A-3(i)(4). The determination as to whether the Participant has become
Disabled shall be made by the Plan Administrator in its sole discretion, and any
such determination shall be final and binding on the Participant.
(g)    “Eligible Employee” means any employee of the Company who (i) receives a
Performance Award under the 2018 Omnibus Plan pursuant to which Shares may be
issued, (ii) is determined by the Plan Administrator to be a “management or
highly compensated employee” within the meaning of ERISA, (iii) is subject to
U.S. tax, and (iv) is (A) an Executive Officer or (B) selected by the Company’s
Chief Human Resources Officer to participate in the Plan.
(h)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(i)    “Executive Officers” means those individuals who have been designated by
the Board of Directors as “executive officers” of the Company, as such term is
defined in Rule 3b-7 of the Securities Exchange Act of 1934.
(j)    “Measurement Period” means the period during which the performance
criteria applicable to a Performance Award is measured, as such period is
defined or described in the Award Agreement (as defined in the 2018 Omnibus
Plan) applicable to such Performance Award.
(k)    “Participant” means each Eligible Employee who elects to participate in
the Plan.
(l)    “Participant’s Account” means the deferred compensation bookkeeping
account established under the Plan with respect to each Participant.
(m)    “Performance Award” means a Share-settled long-term performance award
granted under the 2018 Omnibus Plan.
(n)    “Plan Administrator” means the Committee, or any subcommittee or
individual to whom the Committee has delegated its authority and
responsibilities with respect to administration of the Plan.
(o)     “Plan” means the Stanley Black & Decker, Inc. Deferred Compensation Plan
Relating to Long-Term Performance Awards, as amended from time to time.
(p)     “Section 409A” means section 409A of the Code, and any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.
(q)    “Separation from Service” means a “separation from service” defined in
Treas. Reg. Section 1.409A-1(h)(1) or such other regulation or guidance issued
under Section 409A.
(r)    “Share” means a share of the Company’s common stock, par value $2.50 per
share.
(s)     “Specified Employee” means a “specified employee” of the Company or any
affiliate, as defined in Treas. Reg. Section 1.409A-1(i).


5


11.1.2018

--------------------------------------------------------------------------------









(t)     “Unforeseeable Emergency Event” means an “unforeseeable emergency” (as
defined in Treas. Reg. Section 1.409A-3(i)(3)), as determined by the Plan
Administrator in its sole discretion in accordance with such Section.




6


11.1.2018